Citation Nr: 9901515	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands and feet, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to October 
1962.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
residuals of frostbite of the hands and feet, to include 
peripheral neuropathy.

In May 1997, the Board remanded this case for additional 
development, to include a VA examination, and it has since 
been returned for final appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he received treatment 
for frostbite of the hands and feet during service in 1960 
and in 1961 which was manifested by numbness and pain along 
the fingertips of his hands.   He maintains that he did not 
seek treatment after service until he was given an ointment 
from VA.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of frostbite 
of the hands and feet, to include peripheral neuropathy.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veterans frostbite of the hands and feet shown on 
two occasions during service were representative of an acute 
and transitory disorder, resolving without residual 
impairment. 


CONCLUSION OF LAW

Residuals of frostbite of the hands and feet, to include 
peripheral neuropathy were not incurred in or aggravated by 
the veterans service.  38 U.S.C.A. §§ 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

The Board notes that the veteran's claim of entitlement to 
service connected for residuals of frostbite of the of the 
hands and feet, to include peripheral neuropathy is well-
grounded within the meaning of 38 U.S.C.A. § 5107; that is, 
he has presented a claim which is plausible based on all the 
evidence. The Board is also satisfied that all relevant and 
available facts have been properly developed to the extent 
possible.  In this regard, the Board notes that in May 1997, 
the veterans case was remanded in order to afford the 
veteran an additional VA examination in order to determine 
the nature and extent of the veterans residuals of frostbite 
of the hands and feet, to include peripheral neuropathy.  
However, the veteran failed to report for an April 1998 VA 
examination without providing any reason of good cause, and 
he also failed to submit any additional evidence in support 
of his claim.  The Board notes that The United States Court 
of Veterans Appeals has held that "the duty to assist is not 
always a one- way street.  If a veteran wishes help, he or 
she cannot passively wait for it..." Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). Additionally, 38 C.F.R. § 
3.655(a)(b) (1998) provides that in the case of an original 
service connection claim, if VA examination is deemed 
necessary to the adjudication process and the veteran fails 
to report without good cause, the case shall be determined 
based on the evidence of record.  The Board thus finds that a 
subsequent remand to again request another VA examination 
would be futile given the veterans prior lack of 
cooperation. 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 1110, 1131(1998).  There must be competent 
evidence of a current disability (medical diagnosis), of 
incidence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
post service continuity of symptomatology. 38 C.F.R. § 
3.303(b); see Savage v. Gober, 10 Vet. App. 489 (1997),

Determinations regarding service connection are to be based 
on a review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Each disabling condition shown by a veterans service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154 (West 1991).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (1998).

II.  Factual Background

Service medical records reflect that in December 1960, the 
veteran was seen on two occasions for numbness and tingling 
of the hands and feet.  At that time, there was no evidence 
of any skin loss, and the veteran was diagnosed as having 
first degree frostbite with residual nerve damage.  The 
remainder of the veterans service records are negative for 
any additional complaints or references to frostbite of the 
hands and feet.  At a September 1962 examination for 
separation, the veterans feet and upper extremities were 
found to have been normal and no reference to frostbite of 
the hands and feet was entered.

In March 1995, the veteran filed a claim for service 
connection for residuals of frostbite of the hands and feet, 
to include peripheral neuropathy, decades after service.  
Post-service VA medical records, dating from 1992 to 1996, 
reflect that in June 1994, the veteran complained of 
decreased in strength in both of his hands and that he 
dropped things all the time.  On examination, the veteran had 
a decrease in strength and pinch grip of the hands.  A June 
1994 X-ray of the hands in the anterior-posterior and lateral 
views was negative for any evidence of fracture, dislocation 
or bony destruction.  During a June 1995 VA scars 
examination, the veteran reported that during service in 
1960, he received frostbite of both his hands and feet as a 
result of jumping into the snow while parachute training.  He 
complained that his hands and feet ached and that he had been 
hospitalized two times, but that he could not remember the 
duration.  The veteran related that since his discharge from 
service, his symptoms had increased.  He related that he was 
employed in construction work seven years previously, but 
that he had to quit because he lost control and flexibility 
of his hands.  The veteran reported that he experienced pain 
in his hands when the temperature went below 40 degrees 
Fahrenheit.  

The VA examiner in 1995 indicated that a June 1994 X-ray of 
the hands was negative and that a review of the veterans 
chart was negative for any notation of the veterans 
complaints of dropping tools.  The veteran also reported that 
when it rained, he lost dexterity in his hands.  He 
complained that once his feet got cold, he was down for 
three months.  On examination, the veteran had decreased 
vibratory sense and strength of the hands.  The assessment of 
the examiner was that the veteran had subjective complaints 
of cold intolerance, pain and decreased dexterity with 
objective positive findings of decreased vibratory sense and 
decreased strength in the hands.  The examiner noted that the 
veterans claims file was not available for review, and the 
veteran was diagnosed as having peripheral neuropathy of the 
hands and feet. 

A July 1995 electromyography report of the upper and lower 
extremities noted the veterans history of frostbite in 1961, 
and his complaints of numbness in the hands and feet.   The 
veteran was found to have a right median nerve entrapment at 
the wrist area.

A May 1996 VA progress note reflects that the veteran 
complained that his hands were less dexterous than before and 
that he had numbness in both hands.  The impression of the 
examiner was questionable carpal tunnel syndrome.  

During an August 1996 hearing at the St. Louis, Missouri, RO, 
the veteran testified that he sustained frostbite to his 
hands and feet during parachute training in upstate New York 
in 1959-1960.  He maintains that he experienced numbness in 
both his hands and pain along the fingertips.  The veteran 
contends that he received treatment during service at Fort 
Bragg, North Carolina, but that he did not seek any treatment 
after service until he received a topical ointment from VA.

In May 1997, the Board remanded the veterans claim of 
entitlement to service connection for residuals of frostbite 
of the hands and feet, to include peripheral neuropathy, in 
order to afford the veteran an additional VA examination by a 
Board certified neurologist, and to allow him to submit 
additional medical evidence in support of his claim.  The 
veteran failed to report for an April 1998 VA examination and 
did not submit any additional medical evidence.  The Board 
notes that when the claimant, without good cause, fails to 
report for a VA examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a)(b)(1998).  In this 
case, there is no indication from the claims file that the 
veteran did not receive notice of the April 1998 VA 
examination and he has not provided any reason of good cause 
explaining his absence.  As such, his claim of entitlement to 
service connection for residuals of frostbite of the hands 
and feet will be based on the evidence of record.  


III.  Analysis

The Board notes the veterans contention that he currently 
has numbness in his hands and feet as a result of frostbite 
during service.  While the Board notes that the veteran was 
seen on two occasions during service in 1960 for frostbite of 
the hands and feet, the remainder of the veterans service 
medical records, to include a September 1962 examination for 
separation, are negative for any further treatment or 
reference for frostbite.  The Board finds that the frostbite 
of the hands and feet shown on two occasions during active 
service was representative of an acute and transitory 
disorder, resolving without residual impairment, and that 
continuity of treatment for a such disability has not been 
established.  38 C.F.R. 3.303(b)(1998).  In this regard, the 
first post-service medical evidence of any subjective 
complaints relating to the in-service frostbite of the hands 
and feet was not until 1995, when the veteran was examined by 
VA.  The Board recognizes that the veterans claims folder 
was not made available to the VA examiner prior to that 
examination, and that the examiner was equivocal in 
expressing whether or not the veterans current peripheral 
neuropathy of the hands and feet was causally related to the 
in-service frostbite as related by the veteran. 

In this regard, The United States Court of Veterans Appeals 
(Court) has stated that [w]hile it is true that the BVA is 
not free to ignore the opinion of a treating physician, the 
BVA is certainly free to discount the credibility of that 
physicians statement. Senden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  The Court has held that a bare transcription of 
a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the Court has held 
that without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993). 

With regard to the 1995 VA examiners equivocal opinion 
regarding the relationship between the veterans current 
peripheral neuropathy and the in-service frostbite of the 
hands and feet, the Board notes that service connection may 
not be predicated on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (1998); see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim is not warranted where the only evidence supporting the 
claim was a letter from a physician indicating that veterans 
death may or may not have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veterans claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physicians statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a 
yes or no answer to the question of whether there is a 
causal relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is non-evidence).  
Therefore, the 1995 VA medical opinion of record does not 
constitute the medical evidence of a nexus between the 
veterans current diagnosis of peripheral neuropathy and his 
in-service frostbite of the hands and feet.  As noted above, 
the record is also devoid of any evidence of continuity of 
symptomatology since service to link his current peripheral 
neuropathy to his in-service frostbite of the hands and feet.  
38 C.F.R. § 3.303 (1998).

The Board has considered the lay testimony of record, to 
include the veterans August 1996 hearing testimony at the 
St. Louis Regional Office, that he currently has residuals of 
frostbite of the hands and feet, to include peripheral 
neuropathy as a result of parachute jumps into the snow 
during service.  However, a lay person, untrained in the 
field of medical diagnostics, is incompetent to offer an 
opinion which requires specialized medical knowledge.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); add Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Neither the veterans assertion nor his 
representatives arguments constitute competent medical 
evidence because there is no indication that either has the 
medical training, expertise, or diagnostic ability to 
competently link the veterans inservice symptomatology with 
subsequently diagnosed conditions.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

In view of the foregoing discussion, the preponderance of the 
evidence is against the veterans claim of entitlement to 
service connection for residuals of frostbite of the hands 
and feet, to include peripheral neuropathy.  The Board has 
also considered the doctrine of benefit of doubt under 38 
U.S.C.A. § 5107, but finds that it is inapplicable to the 
case at hand inasmuch as the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.


ORDER

Service connection for residuals of frostbite of the hands 
and feet, to include peripheral neuropathy is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
